ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1972-07-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW OF JUDGEMENT
No. 158 OF THE UNITED NATIONS
ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 14 JULY 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION DU JUGEMENT
N® 158 DU TRIBUNAL ADMINISTRATIF
DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 JUILLET 1972
Official citation:
Application for Review of Judgement No. 158 of
the United Nations Administrative Tribunal, Order
of 14 July 1972, L.C.J, Reports 1972, p. 9.

Mode officiel de citation:

Demande de réformation du jugement n° 158 du
Tribunal administratif des Nations Unies, ordonnance
du 14 juillet 1972, C.I.J. Recueil 1972, p. 9.

 

Sales number 3 6 5
N° de vente:

 
{4 JULY 1972

ORDER.

APPLICATION FOR REVIEW OF JUDGEMENT No. 158
OF THE UNITED NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

DEMANDE DE REFORMATION DU JUGEMENT N° 158
DU TRIBUNAL ADMINISTRATIF DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

14 JUILLET 1972

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

1972 YEAR 1972
14 July
General List
No. 57 14 July 1972

APPLICATION FOR REVIEW OF JUDGEMENT
No. 158 OF THE UNITED NATIONS
ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER

Present: President Sir Muhammad ZAFRULLA KHAN; Vice-President
AMMOUN; Judges Sir Gerald FITZMAURICE, PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA;
Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 66, paragraph 2, of the Statute of the Court,
Makes the following Order:

Whereas, on 20 June 1972, the Committee on Applications for Review

of Judgements of the Administrative Tribunal of the United Nations
adopted the following decision:

4
10 APPLICATION FOR REVIEW (ORDER 14 VII 72)

“The Committee on Applications for Review of Administrative
Tribunal Judgements has decided that there is a substantial basis
within the meaning of Article 11 of the Statute of the Administrative
Tribunal for the application for the review of Administrative Tri-
bunal Judgement No. 158, delivered at Geneva on 28 April 1972.

Accordingly, the Committee requests an advisory opinion of
the International Court of Justice on the following questions:

1. Has the Tribunal failed to exercise jurisdiction vested in it as
contended in the applicant’s application to the Committee on
Applications for Review of Administrative Tribunal Judgements
(A/AC.86/R.59)?

2. Has the Tribunal committed a fundamental error in procedure
which has occasioned a failure of justice as contended in the
applicant’s application to the Committee on Applications for Re-
view of Administrative Tribunal Judgements (A/AC.86/R.59)?”

Whereas certified true copies of the English and French texts of the
aforesaid decision were transmitted to the Court by a letter of the Secre-
tary-General of the United Nations dated 28 June 1972 and filed in the
Registry on 3 July 1972;

Whereas the Secretary-General has stated in his letter:

“as required by paragraph 2 of Article 11 of the Statute of the United
Nations Administrative Tribunal, I shall arrange to transmit to the
Court any views which the applicant to the Committee on Applications

. for Review of Administrative Tribunal Judgements may wish to
submit”,

THE COURT

Fixes 20 September 1972 as the time-limit within which written state-
ments may be submitted in accordance with Article 66, paragraph 2, of
the Statute of the Court;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of July, one thousand
nine hundred and seventy-two.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.
